DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
the allowable subject matter of claim 1 is wherein the head contact chamber is configured to deploy at least partially outside of the opening towards the occupant and be forced into the opening and frictionally engaged with the one or more portions of the airbag cushion defining the opening via contact with the occupant's head during deployment, in combination with other features of claim 1;
the allowable subject matter of claim 9 is a secondary chamber configured to deploy adjacent to the first surface between the vehicle occupant and the primary chamber with at least a portion of the secondary chamber protruding towards the vehicle occupant relative to the primary chamber, in combination with other features of claim 9;
the allowable subject matter of claim 16 is a head chamber configured to deploy proximal of the primary chamber relative to a vehicle occupant adjacent to the opening and at least partially outside of the opening, in combination with other features of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614